Exhibit 10.38

FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Fifth Amendment to Loan and Security Agreement (this “Amendment”) is made
as of February 28, 2009 (the “Amendment Effective Date”) between SILICON VALLEY
BANK, a California chartered bank, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 (“Bank”) and GIGOPTIX, LLC, an Idaho
limited liability company (“Borrower,”) whose address is 2400 Geng Rd., Suite
100, Palo Alto, CA 94303.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of October 5, 2007, as amended by that certain First Amendment to Loan
and Security Agreement dated as of August 21, 2008, that certain Default Waiver
and Second Amendment to Loan and Security Agreement dated as of September 26,
2008, that certain Third Amendment to Loan and Security Agreement dated as of
October 27, 2008, and that certain Default Waiver and Fourth Amendment to Loan
and Security Agreement dated as of December 31, 2008 (as so amended, the
“Existing Loan Agreement.”)

B. Bank has extended credit to Borrower for the purposes permitted in the
Existing Loan Agreement.

C. Borrower has requested that Bank extend the maturity of the Existing Loan
Agreement as more fully set forth herein.

D. Bank has agreed to extend the maturity of the Loan Agreement, but only in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Existing Loan Agreement. The Existing
Loan Agreement, as modified by this Amendment, and as it may be further amended
from time to time in a writing signed by the parties, is sometimes referred to
herein as the “Loan Agreement.”

2. Amendments to Existing Loan Agreement.

2.1 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 are amended in their entirety and replaced with the following:

“Maturity Date” is April 15, 2009.



--------------------------------------------------------------------------------

3. Limitation of Amendment, Waiver and Consent.

3.1 The amendment set forth in Section 2 above is effective only for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a waiver of any default or a consent to any amendment,
waiver or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred
except any Event of Default that previously has been expressly waived in writing
by Bank;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Existing Loan Agreement, as amended by
this Amendment;

4.3 The organizational documents of Borrower most recently delivered to Bank are
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Existing Loan Agreement, as amended by
this Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Existing Loan Agreement, as amended by
this Amendment, do not and will not contravene (a) any law or regulation binding
on or affecting Borrower, (b) any contractual restriction with a Person binding
on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Existing Loan Agreement, as amended by
this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, except as already has been obtained or made;



--------------------------------------------------------------------------------

4.7 The Current Report on Form 8-K filed by GigOptix, Inc. with the Securities
and Exchange Commission on December 10, 2008 (the “Form 8-K”) accurately
describes the transaction taking place involving the Borrower, GigOptix, Inc.
and Lumera Corporation, (the “merger”). Borrower’s corporate structure continues
to be as described in that Form 8-K. Borrower is a separate legal entity, wholly
owned by GigOptix, Inc. a Delaware corporation, which also owns Lumera
Corporation. With the exception of certain deposit accounts identified in the
Perfection Certificate, Borrower owns substantially the same assets, and it
operates substantially the same business, as it did before the merger. Borrower
has assumed no debt or other liabilities of GigOptix, Inc. or Lumera
Corporation. There is no inter-company debt between Borrower and any of its
affiliates;

4.8 Stellar Technologies, LLC has cancelled all Subordinated Debt of Borrower,
and has converted the Subordinated Debt to equity. Borrower is not indebted to
Stellar Technologies in any amount; and

4.9 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms. The Unconditional Guaranty dated January 21, 2009, by GigOptix, Inc.,
and all other Loan Documents, have been duly executed and delivered by the
Person or Persons shown as the signatories thereto, and are the binding
obligations of such Persons, legally enforceable in accordance with their
respective terms.

5. Release by Borrower.

5.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

5.2 In furtherance of this release, Borrower expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

“A general release does not extend to claims which the creditor does not know or
expect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
(Emphasis added.)



--------------------------------------------------------------------------------

5.3 By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

5.4 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

5.5 Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:

(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.

(b) Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

(c) The terms of this Amendment are contractual and not a mere recital.

(d) This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.

(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every Released Claim and every other matter
which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any Released Claims or other matters herein released. Borrower shall indemnify
Bank, defend and hold it harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any Released Claims or matters released herein.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective as of the “Amendment
Effective Date,” which is the date set forth in the introductory paragraph
hereto, provided that each of the following conditions precedent has been
satisfied: (a) this Amendment shall have been executed and delivered by Borrower
and Bank; (b) Borrower shall have provided such updated perfection certificates,
borrowing resolutions, and other instruments, agreements and items as Bank may
request; and (c) Bank shall have received from Borrower payment of an amendment
fee in an amount equal to $1,000, and Bank’s Expenses, including Bank’s legal
fees and costs in connection with the preparation of this Amendment and such
searches and filings as Bank may deem necessary or appropriate with respect to
Borrower or the Collateral.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank    

GIGOPTIX, LLC,

an Idaho limited liability company

By:   /s/     Priya Iyer     By:   /s/     Peter J. Biere Name:   Priya Iyer    
Name:   Peter J. Biere Title:   Relationship Manager     Title:   Treasurer